J-A16025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: M.W., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: C.M.W., FATHER            :
                                      :
                                      :
                                      :
                                      :   No. 278 EDA 2022

             Appeal from the Decree Entered January 3, 2022
  In the Court of Common Pleas of Wayne County Civil Division at No(s):
                        CP-64-DP-0000039-2020

 IN THE INTEREST OF: M.W., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: C.M.W., FATHER            :
                                      :
                                      :
                                      :
                                      :   No. 279 EDA 2022

           Appeal from the Decree Entered December 23, 2021
  In the Court of Common Pleas of Wayne County Civil Division at No(s):
                              21-AD-2021

 IN THE INTEREST OF: A.W., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: C.M.W., FATHER            :
                                      :
                                      :
                                      :
                                      :   No. 280 EDA 2022

             Appeal from the Decree Entered January 3, 2022
  In the Court of Common Pleas of Wayne County Civil Division at No(s):
                        CP-64-DP-0000038-2020

 IN THE INTEREST OF: A.W., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
J-A16025-22


                                               :
                                               :
    APPEAL OF: C.M.W., FATHER                  :
                                               :
                                               :
                                               :
                                               :   No. 281 EDA 2022

              Appeal from the Decree Entered December 22, 2021
     In the Court of Common Pleas of Wayne County Civil Division at No(s):
                                 22-AD-2021


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                          FILED AUGUST 25, 2022

        In these consolidated cases, C.M.W. (“Father”), appeals from the decree

and order terminating his parental rights to M.W. and A.W. (“Children”) and

changing the Children’s goal to adoption. He claims that the evidence was

insufficient to support the termination of his parental rights and challenges

the altering of the Children’s permanency goal from reunification to adoption.

We affirm.

        Children were born to Father and K.E. (“Mother”) in February 2019. After

Mother tested positive for various drugs in August 2020, Wayne County

Children and Youth Services (“CYS”) implemented an in-home safety plan

involving maternal grandmother. However, that plan was soon discontinued

when maternal grandmother tested positive for drugs as well. Mother and

Father voluntarily placed Children in foster care and the following month, on

September 11, 2020, the trial court adjudicated the Children dependent. CYS

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-A16025-22



initiated the Children’s permanency plan (“the Plan”) three days later. In April

2021, the Children were placed with paternal aunt and uncle, who have been

identified as potential adoptive parents (“Adoptive Parents”).1 CYS reports

that the Children currently have a positive bond with Adoptive Parents and

refer to them as Mom and Dad. According to CYS, the Children are progressing

well and are happy with Adoptive Parents.

       Father and Mother have had difficulty finding appropriate housing as

evidenced by five separate moves over the course of these proceedings. On

November 15, 2021, Father and Mother moved into a one-bedroom

apartment. On that same date, CYS filed petitions to terminate Father’s and

Mother’s parental rights and a petition to change the goal from reunification

to adoption. At a hearing on December 7, 2021, Mother, Father, the Children’s

CYS caseworker, and the Children’s guardian ad litem testified. Ultimately, the

trial court issued a decree on December 23, 2021, and a subsequent order on

January 3, 2022, granting CYS’s petitions to change the Children’s goal to

adoption and to terminate Father’s and Mother’s parental rights.

       In its opinion supporting its decree, the trial court made the following

findings of fact specifically concerning Father:

       1. Since the inception of the case, Father was offered eighty[-
       ]three (83) visitations. Father attended fifty[-]one (51) of the
       eighty[-]three (83) possible visitations, attended eighteen (18) of


____________________________________________


1Mother and Father have an additional younger child, who has been placed in
a different foster home and is not at issue in this case.

                                           -3-
J-A16025-22


     which were in-person visits, and thirty[-]three (33) were virtual
     visits.

     2. Out of the thirty[-]two (32) missed visitations, twenty[-]three
     (23) Father failed to show and he did not provide a reason for the
     missed visits. Father provided excuses and explanations for nine
     (9) missed visits. For six (6) of the missed visits, Father was not
     feeling well and had possible COVID[-]19 exposure, two (2) work
     conflicts, and one (1) death in the family. Throughout the course
     of the proceedings, the visitation schedule remained unchanged.

     3. Father's most recent virtual visit was on November 29, 2021.

     4. The last time Father saw the minor [C]hildren in person was in
     October of 2021.

     5. [CYS] is asking for the same visitation schedule for Father as it
     asked for Mother.

     6. The bond between Father and the minor [C]hildren is similar to
     Mother, as the minor [C]hildren are very young, however, Father
     has not seen the minor [C]hildren enough to establish a bond with
     them.

     7. On December 14, 2020, April 6, 2021, and July 6, 2021,
     Father's compliance with the Plan was minimal, and as of the date
     of the hearing on December 7, 2021, Father compliance with the
     Plan was none. Father has not completed any tasks or objectives
     on the Plan.

     8. On December 14, 2020, and April 6, 2021, Father's progress
     was minimal, and on July 6, 2021, and as of the date of the
     hearing on December 7, 2021, Father [has] made no progress.

     9. [CYS] attempted to arrange at-home visitations with Father,
     however, Father failed to comply with the Plan because he did not
     communicate with [CYS] to arrange the visitations. Therefore, no
     home visitations transpired since October of 2020.

     10. Father reports that he attends "Clean Slate" for his drug
     addiction issues, however, “Clean Slate" will not confirm nor deny
     with [CYS] that Father has been attending. Father refuses drug
     screenings at [CYS].

     11. Father has failed to attend medical appointments for the minor
     [C]hildren, he has not provided safe and stable housing, and he
     has not participated in the parenting program (and refuses

                                    -4-
J-A16025-22


       “Justice Works”). However, when visitations are arranged Father
       has exhibited proper parenting skills.

       12. Father was last drug screened in his home by [CYS] on
       October 16, 2020, and Father was last screened at [CYS] on July
       19, 2021 which were negative.

Tr. Ct. Op., 12/22/21, 6-7.

       Following the hearing, the trial court found that CYS established by clear

and convincing evidence that grounds for termination existed pursuant to 23

Pa.C.S.A. §§ 2511(a)(2), and that termination was in the best interest of the

Children under 23 Pa.C.S.A. § 2511(b). This timely appeal followed and both

the court and Father complied with Pa.R.A.P. 1925.

       Father raises the following issues on appeal:

       1. Whether the Trial Court erred as a matter of law in determining
       that there had been no progress in alleviating the circumstances
       which necessitated the original placement and that there had been
       no compliance with the permanency plan.

       2. Whether the Trial Court erred as a matter of law in determining
       the new permanent placement goal was adoption in this matter.2

Father’s Br. at 8.

       In his first issue, Father claims that the trial court erred in determining

that sufficient evidence supported the termination of his parental rights under

23 Pa.C.S.A. §§ 2511(a)(2) and (b). He argues that he did attend a significant

percentage of visits with the Children and displayed appropriate parenting

skills during the visits. He points out that he attended visitation with the
____________________________________________


2Father inadvertently listed his first issue twice in his statement of questions,
but properly lists and argues his second issue in the argument section of his
brief. We will therefore address it.

                                           -5-
J-A16025-22



Children a week before the termination hearing. Further, he asserts that the

court did not properly consider his positive efforts in obtaining housing and

attending programs like “Clean Slate.” Lastly, Father also maintains that the

court erroneously failed to consider the bond between himself and the Children

before terminating his parental rights.

      When we review an order terminating parental rights, we “accept the

findings of fact and credibility determinations of the trial court if they are

supported by the record.” In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citation

omitted). “If the factual findings have support in the record, we then

determine if the trial court committed an error of law or abuse of discretion.”

In re Adoption of K.C., 199 A.3d 470, 473 (Pa.Super. 2018) (citation

omitted). We may reverse a trial court decision for an abuse of discretion “only

upon demonstration of manifest unreasonableness, partiality, prejudice, bias,

or ill-will.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012).

      A party seeking to terminate parental rights has the burden of

establishing grounds for termination by clear and convincing evidence. See

In re Adoption of K.C., 199 A.3d at 473. Clear and convincing evidence

means evidence “that is so clear, direct, weighty, and convincing as to enable

the trier of fact to come to a clear conviction, without hesitation, of the truth

of the precise facts in issue.” Id. (citation omitted).

      Termination of parental rights is controlled by Section 2511 of the

Adoption Act. See In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). Section

2511 requires a bifurcated analysis:

                                       -6-
J-A16025-22


      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

Id. (citations omitted).

      To affirm the termination of parental rights, this Court need only agree

with the trial court’s decision as to any one subsection of Section 2511(a).

See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc). Here, we

conclude that the trial court properly terminated Father’s parental rights

pursuant to subsection 2511(a)(2). Subsection 2511(a)(2) provides:

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      ***

            (2) The repeated and continued incapacity, abuse, neglect
            or refusal of the parent has caused the child to be without
            essential parental care, control or subsistence necessary for
            his physical or mental well-being and the conditions and
            causes of the incapacity, abuse, neglect or refusal cannot or
            will not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).

      Subsection 2511(a)(2) thus requires the moving party to prove three

things by clear and convincing evidence: “(1) repeated and continued



                                      -7-
J-A16025-22



incapacity, abuse, neglect or refusal; (2) that such incapacity, abuse, neglect

or refusal caused the child to be without essential parental care, control or

subsistence; and (3) that the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied.” In re K.Z.S., 946 A.2d 753, 758

(Pa.Super. 2008) (citation omitted). “The grounds for termination of parental

rights under subsection 2511(a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct; those grounds may also

include acts of refusal as well as incapacity to perform parental duties.” Id.

(citation omitted).

      Moreover, this Court has emphasized:

      A parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting for
      a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

Id. at 759 (citation omitted)..

      If the trial court has concluded that a parent’s parental rights should be

terminated under Section 2511(a), then the court must determine whether,

considering the child’s developmental, physical, and emotional needs and

welfare, termination is in the best interests of the child. 23 Pa.C.S.A. §

2511(b); In re Adoption of S.P., 47 A.3d at 830. In conducting this analysis,

the court should examine the emotional bond between parent and child, with




                                     -8-
J-A16025-22



close attention to the effect on the child of permanently severing any such

bond.

        In this case, the court properly concluded that CYS established, by clear

and convincing evidence, that Father’s conduct caused the Children to be

without proper parental care and that Father could not or would not remedy

the conduct which led to the Children’s placement. See Tr. Ct. Op., 12/22/21,

at 10-13; Tr. Ct. Pa.R.A.P. 1925(a) Op., 1/21/22, at 12-13. According to the

court, both Father and Mother were offered numerous opportunities to visit

with the Children, many of which they declined. Id. Further, both parents

made little or no progress on the Plan by refusing to participate in on-line

parenting classes via the Justice Works program, refusing drug testing at CYS

offices, and failing to update CYS about residential moves in a timely fashion.

Id. Further, both Father and Mother declined to attend any of the Children’s

doctor appointments. Id.

        On this basis, the court concluded that “[t]he Parents’ [made] minimal

to no progress in the Plan, and their failure to cooperate with [CYS] indicates

that they do not possess the skillset to care for and nurture the minor

[C]hildren.” Tr. Ct. Op., 12/22/21, at 11. We discern no abuse of discretion.

See In re Adoption of K.C., 199 A.3d at 473. The record supports the court’s

determinations. See In re Adoption of S.P., 47 A.3d at 826-827. Although

we recognize that both parents have made more recent efforts, such as

obtaining housing, parental rights cannot be maintained by waiting for a more




                                       -9-
J-A16025-22



suitable time to perform parental duties while others care for and bond with

the subject child. In re K.Z.S., 946 A.2d at 759.

      Likewise, we conclude that the trial court properly found that the

Children’s best interests would be served by termination of Father’s parental

rights. The Children, who at the time of the hearing were less than three years

old, had been out of the parents’ care for over 15 months and were thriving

with Adoptive Parents. The court noted that while the Children expressed love

and affection toward Adoptive Parents, the same could not be said regarding

their bond with either Father or Mother. The court stated “[t]he testimony

presented a diminished bond between the Parents and the [Children] and the

Parents have not expressed a sense of love or endearment towards the

[Children].” Tr. Ct. Op., 12/22/21, at 12. Thus, the trial court properly

considered the Children’s diminished bond with Father when terminating his

parental rights as required pursuant to Section 2511(b). Father’s first issue

warrants no relief.

      Next, Father contends that the court erred by altering the Children’s

permanency goal from reunification to adoption. Given our disposition

concerning Father’s appeal from the decree and order terminating his parental

rights, we conclude Father’s appeal from the decree and order changing the

Children’s goal is moot. See Interest of D.R.-W., 227 A.3d 905, 917

(Pa.Super. 2020) (citing In re D.A., 801 A.2d 614, 616 (Pa.Super. 2002) (“An

issue before a court is moot if in ruling upon the issue the court cannot enter

an order that has any legal force for effect.”)). Accordingly, Father’s last issue

                                     - 10 -
J-A16025-22



also must fail. We affirm the trial court’s decree and order terminating Father’s

parental rights and changing the Children’s goal from reunification to

adoption.

      Decree and Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2022




                                     - 11 -